Citation Nr: 1017647	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the claim at issue was previously 
remanded by the Board in May 2009, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic renal disease is related to the Veteran's active 
military service, nor was renal cancer manifested to a 
compensable degree within a year of discharge from active 
service


CONCLUSION OF LAW

Renal disease was not incurred in, or aggravated by, active 
military service, nor may renal cancer be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).
 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

As noted above, in October 2009, the Board remanded the 
Veteran's case to the RO for further development that 
included obtaining the Veteran's service personnel and 
administrative records from the National Personnel Records 
Center (NPRC), obtaining any recent treatment records, and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
requested to identify any recent medical evidence pertinent 
to his claim, and provide additional detail regarding his 
exposure to a fuel spill in service by way of an August 2009 
letter from the RO but he did not provide any additional 
information.  He was scheduled for a VA examination in 
conjunction with his claim in October 2009.  His complete 
service personnel record was also obtained.

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran submitted private treatment records.  

Further, the Veteran was provided with a VA nephrological 
examination in October 2009.  The examination report reflects 
that the examiner reviewed the Veteran's medical history, 
recorded his current complaints, conducted an appropriate 
examination and rendered appropriate diagnoses and opinions, 
with a rationale, consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record a 
malignant tumor in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The Veteran contends that he currently suffers from renal 
disease as a result of exposure to aircraft fuels in service.  

Available service records document the Veteran's military 
occupational specialty as a fuel specialist, military service 
at Kadena Air Base on Okinawa, Japan, and that his last duty 
assignment was with the U.S. Air Force 18th Supply Squadron 
(PACAF).  The exposure to jet fuels is therefore presumed.  
38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2009).  

	The Veteran's service treatment records reflect no complaints 
or diagnosis of, or treatment for, a renal disorder or any 
symptoms reasonably attributed thereto.  At the time of 
examination for discharge, the Veteran's genitourinary 
clinical evaluation was normal.  Therefore, a chronic renal 
disorder was not shown in service. 

	As demonstrated above, the available service treatment 
records do not reveal that a renal disorder was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).
	
	In this regard, as noted above, the Veteran contends that he 
currently suffers from renal disease as a result of exposure 
to aircraft fuels in service.  Specifically, he asserts that 
he was soaked in fuel while cleaning up a large fuel spill at 
Kadena Air Base in Okinawa, Japan.  He indicated that he 
waded out into 16-inch deep fuel without protection.  He 
believes that he was exposed to the JP-4 and JP-8 fuels.  He 
has additionally stated that his renal disease may be a 
result of exposure while refueling aircraft. 
	
	The Veteran's Report of Transfer or Discharge (DD Form 214) 
reflects that his military occupational specialty (MOS) was 
as a fuel specialist.  His service personnel records confirm 
that he was stationed at Kadena Air Force Based in Okinawa, 
Japan from December 1965 to October 1967.  Although the 
Veteran's service records fail to document treatment 
following a fuel spill, or treatment for fuel exposure, the 
Board finds that it would have been consistent with the 
circumstances of his service to have been exposed to jet 
fuel.  See 38 U.S.C.A. § 1154(a) (West 2002).  As such, the 
Board concedes that the Veteran was exposed to jet fuel in 
service; although the level and type of his exposure remains 
undetermined.  Id.
	
Nevertheless, a review of the Veteran's post service medical 
evidence does not support the conclusion that any of his 
current renal problems are causally related to his active 
service.  Various private treatment records reference that 
the Veteran had renal cell cancer in 1985 and underwent a 
left nephrectomy that year.  While treatment records from 
this surgery are not in the claims file, the Board has no 
reason to doubt that renal cancer was first documented as 
early as 1985, eighteen years following the Veteran's 
separation from service.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	The evidence also includes written statements from the 
Veteran and his wife asserting continuity of his symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. 
at 470.  They have essentially indicated that he continued to 
experience symptoms associated with his kidneys after he was 
discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	However, the Board finds that the Veteran and his wife's 
reported history of continued symptomatology since active 
service, while competent is, nonetheless, not credible.  
	
	Specifically, the Board reiterates that the Veteran's 
separation examination report is not referable to a kidney or 
renal system abnormality.  Such objective evidence is more 
reliable than the Veteran's subjective observations.
	
	As previously mentioned, there is no evidence of treatment 
for a renal disorder in service, or any residuals noted at 
separation examination or diagnosis of renal disease or renal 
cancer within one year after discharge from service.  The 
very first mention of a renal disorder of any type is not 
until 1985, 18 years after the Veteran's discharge from 
service.  The Board points out that passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against the claim for service connection. See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
	
	The Board has weighed the Veteran and his wife's statements 
as to continuity of symptomatology and finds their current 
recollections and statements made in connection with claims 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
their statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent and objective medical evidence of 
record does not support the Veteran's claim that his renal 
disorder is related to his active duty.  
	
In support of his claim, the Veteran points to the April 2006 
opinion from J.R., M.D., his treating physician, to the 
effect that it was as likely as not that the cause of the 
Veteran's current renal failure was the numerous chemicals 
and jet fuel to which he was exposed while working with them 
in military service.  Dr. J.R. was "concerned that [fuel 
exposure] has caused a significant amount of the [Veteran's] 
health concerns" and felt "that there are some concerns" 
that the chemicals to which the Veteran was exposed "may 
have caused these problems" as the "chemicals he was 
exposed to have been known to cause these symtoms".  
However, in October 2009, a VA examiner concluded that there 
was no support for this condition in the record and that the 
Veteran's current disability was due to renal insufficiency 
that was unrelated to renal cell cancer.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Board is mindful that 
it cannot make our own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. at 74, citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  A medical opinion may 
not be discounted solely because the examiner did not review 
the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008)

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA physician who provided the written opinion 
in October 2009.  This medical specialist had the opportunity 
to review all the Veteran's medical records regarding the 
diagnosis of renal insufficiency and the medical literature.  
This physician explained that the Veteran's current 
disability was due to renal insufficiency that was unrelated 
to renal cell cancer from which he was cancer-free since 
1985.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).  

Significantly, the VA examiner said that she reviewed the 
medical literature and there was no finding of an increased 
incidence of renal failure or chronic renal insufficiency 
after exposure to JP-4 or JP-8 jet fuel in humans.  According 
to this physician, "[d]ue to the lack of a finding in the 
medical literature to correlate an exposure of JP-8 or JP-4 
jet fuel with a subsequent development of chronic renal 
insufficiency", in her opinion, "it is less likely than not 
that the Veteran's currently diagnosed renal disease, 
including renal cancer, is a result of exposure to chemicals 
and fuels in military service".  The VA examiner said it was 
"notable" that the onset of the Veteran's renal disease 
began years after his exposure to jet fuel, "and during that 
time period, there are no medical records to indicate on-
going symtoms or signs of renal disease".  It was also 
"notable" to the examiner that the Veteran "has other 
diagnoses, which could contribute to the development of renal 
insufficiency, which are hypertension and diabetes".  The VA 
examiner concluded that "[a]ll of these factors were taken 
into consideration and the development" of her medical 
opinion.

As to the April 2006 opinion of Dr. J.R., who concluded that 
it was as likely as not that the Veteran's renal failure was 
caused by exposure to chemical and jet fuel in service, the 
Board finds that, given the scope and depth of the VA 
examiner's rationale, her opinion carries more weight than 
that of Dr. J.R.

The Board is persuaded that the VA examiner's opinion is most 
persuasive in that this physician reviewed all the Veteran's 
medical records and provided a rationale for her opinion.  
See Prejean v. West, supra.

Thus, the probative and objective medical opinion of record 
demonstrates that the Veteran does not have a renal disease 
related to his period of active military service.

As to the opinion of Dr. J.R., while his opinion was more 
specific, his opinion was based upon a history provided by 
the Veteran.  The physician said that the Veteran's current 
condition was related to active duty.  However, as set forth 
in detail above, there is no evidence, certainly no medical 
evidence, that the Veteran had any renal disease related to 
active service.  Thus, Dr. J.R. assumed facts not in 
evidence, and his opinion is not accorded great weight by the 
Board.

On the other hand, the VA examiner stated that she had 
reviewed all the evidence of record, including the in-service 
and post- service medical records, and the medical 
literature.  She explained that, due to the lack of a finding 
in the medical literature to correlate an exposure of JP-8 or 
JP-4 jet fuel with a subsequent development of chronic renal 
insufficiency, it is less likely than not that the Veteran's 
currently diagnosed renal disease, including renal cancer, is 
a result of exposure to chemicals and fuels in military 
service.  The VA examiner said it was "notable" that the 
onset of the Veteran's renal disease began years after his 
exposure to jet fuel, "and during that time period, there 
are no medical records to indicate on-going symtoms or signs 
of renal disease".  It was also "notable" to the examiner 
that the Veteran "has other diagnoses, which could 
contribute to the development of renal insufficiency, which 
are hypertension and diabetes".  The VA examiner concluded 
that "[a]ll of these factors were taken into consideration 
and the development" of her medical opinion.

Thus, the opinion of Dr. J.R. is accorded less weight than 
that of the VA examiner.  Accordingly, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for renal disease.

	The record also contains medical literature from the Internet 
submitted by the Veteran in support of his claim that 
generally describes the effects of fuel exposure.  A medical 
journal discussed the effects of petroleum products on fuel 
attendants in Metropolis, Nigeria and Material Safety Data 
Bulletins submitted with respect to JP-4 and JP-8 jet fuel 
products discussed the toxicological effects of these 
products on rats.  Also submitted was a copy of the 
Occupational Health Guideline for Naphthalene.

The Board notes, however, that these documents contain no 
specific findings pertaining to this Veteran's manifestation 
of renal disease.  As a lay person, relying on a generic 
medical treatise, the appellant is not qualified to render a 
medical opinion as to the etiology of the cause of his renal 
disease.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion" (citing Sacks v. West, 
11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
article or treatise 'can provide important support when 
combined with an opinion of a medical professional' if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least 'plausible 
causality' based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999). 

	In the present case, the Internet articles submitted by the 
Veteran were not accompanied by the opinion of any medical 
expert.  Furthermore, based on the analysis above, the 
competent medical evidence of record suggests that the 
Veteran's renal disease is not at least as likely as not 
related to the Veteran's exposure to jet fuel in service.  
Therefore, while the Board has considered this information, 
it is not sufficient to outweigh the October 2009 VA 
examiner's opinion. 
 
While the Veteran maintains that he has renal disease related 
to his active service, as lay persons, neither he nor his 
wife have not been shown to be capable of making medical 
conclusions, thus, their statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. at 465.  And although the Veteran is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, he is not 
competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claim for service connection for renal disease and his claim 
must be denied.

In sum, the evidence does not support a grant of service 
connection for renal disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.


ORDER

Service connection for renal disease is denied.



______________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


